Citation Nr: 1821747	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-27 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right foot disability, to include as secondary to end stage renal disease. 

2.  Entitlement to service connection for left below knee amputation, to include as secondary to end stage renal disease or hypertension.  

3.  Entitlement to an initial compensable rating for right wrist tendonitis. 

4.  Entitlement to special monthly compensation based on aid and attendance. 


REPRESENTATION

Appellant represented by:	Collin Douglas, Agent 




ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from August 1973 to December 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2013 and November 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 
 
The Veteran's claims for entitlement to an initial compensable rating for right wrist tendonitis and entitlement to service connection for a right foot disability were previously before the Board in October 2016, at which time the Veteran's claim for entitlement to an initial compensable rating for right wrist tendonitis was denied and the Veteran's claim for entitlement to service connection for a right foot disability was remanded for further development.  In the October 2016 decision, the Board also granted service connection for right ear hearing loss and remanded the Veteran's claim for entitlement to an initial compensable rating for left ear hearing loss so that the Veteran's now bilaterally service connected hearing loss could be rated in the first instance.  A November 2016 rating decision implemented the grant of service connection for right ear hearing loss and evaluated the Veteran's bilateral hearing loss as noncompensable back to the date of claim.  Accordingly, the issue of entitlement to an initial compensable rating for left ear hearing loss is no longer before the Board.

The Veteran and his representative appealed the denial of entitlement to an initial compensable rating for right wrist tendonitis to the Court of Appeals for Veterans Claims (Court).  In a February 2018 Joint Motion for Partial Remand (JMPR), the Court ordered that the October 2016 denial for an initial compensable rating for right wrist tendonitis be vacated and remanded to the Board for further consideration. 

In November 2015, a rating decision denied the Veteran's claims for entitlement to service connection for left below knee amputation and entitlement to special monthly compensation based on aid and attendance.  The Veteran perfected an appeal as to these issues and they were subsequently certified to the Board.  Accordingly, these issues are properly before the Board at this time. 

A September 2016 rating decision denied the Veteran's claims for entitlement to a rating in excess of 10 percent for hypertension, entitlement to service connection for diabetes type II, and entitlement to an automobile or other conveyance and adaptive equipment or adaptive equipment only.  While the Veteran has perfected an appeal with respect to these issues, they have not been certified to the Board and are therefore not before the Board at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, the Veteran's claims require additional development before they may be adjudicated on the merits. 

i.  Entitlement to Service Connection for a Right Foot Disability 

In the October 2016 Board remand, the RO was directed to schedule the Veteran for an examination to determine if the Veteran had a current right foot disability and if so, the examiner was asked to determine whether any such disability was caused or aggravated by the Veteran's service-connected end stage renal disease or any other service-connected disability.  See, October 2016 Board remand. 

The Veteran was subsequently afforded a new VA examination in connection with his claim in May 2017.  However, the Board finds the examination to be inadequate.  Specifically, while the examiner concluded that there is no right foot disability, earlier in the report it was noted that the Veteran has diabetic peripheral neuropathy which may affect the right foot and also that a December 2016 x-ray indicates minimal osteoarthritis, severe arteriosclerosis, and old healed tibial and fibular fractures.  See, May 2017 VA examination. 

Additionally, a September 2015 private treatment record indicates that the Veteran was suffering from circulation problems in his right foot and that his right second toe was also failing.  Dr. D.F. informed the Veteran that his right foot issues were due to his diabetes and his renal failure, which is service connected.  The examiner was specifically asked to address the September 2015 treatment record in providing his opinion and the examiner did not do so.  Accordingly, the Board finds that a remand is required in order to afford the Veteran with an adequate examination that complies with the October 2016 Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

ii.  Entitlement to Service Connection for Left Below Knee Amputation 

The Veteran received a VA examination in connection with his claim for entitlement to service connection for left below knee amputation in September 2015.  The VA examiner concluded that the Veteran's leg amputation was less likely than not proximately due to or the result of the Veteran's service-connected disability, but did not provide an adequate rationale for their conclusion.  The VA examiner noted that the Veteran was service connected for end stage renal disease due to hypertension and partly due to diabetes type II and opined that the Veteran developed ulceration on the foot which eventually led to amputation.  However, this opinion does not address whether or not the Veteran's service-connected disabilities aggravated the condition that led to the amputation.  See, September 2015 VA examination.

Additionally, the Veteran submitted private treatment records in September 2015 and November 2016 in which the Veteran's private physician, who had been treating the Veteran for several years, stated that the Veteran's diabetes, hypertension, and renal failure all contributed to the need for a below knee amputation.  See, private treatment records dated September 2015 and November 2016.  

Based on the above, the Board finds that a remand is required to determine whether or not the Veteran's left below knee amputation was either caused or aggravated by his service-connected disabilities, to specifically to include an opinion on the impact of his end stage renal failure and his hypertension disabilities.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

iii.  Entitlement to an Initial Compensable Rating for Right Wrist Tendonitis 

As noted earlier, the Veteran and his representative appealed the Board's October 2016 decision which denied the Veteran's claim for an entitlement to an initial compensable rating for right wrist tendonitis.  The Court subsequently vacated and remanded the Board's October 2016 with respect to the denial of an initial compensable rating in a February 2018 JMPR, finding that the Board had not adequately considered the Veteran's pain that was associated with this service-connected disability. 

The Board further notes, however, that while the Veteran's claim was pending, two precedential decisions have been issued which require the Veteran's claim to be remanded.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that in order for an examination to be adequate, it must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  A review of the Veteran's last VA examination indicates that a new examination is warranted in light of Correia.  

The Court's recent holding in Sharp v. Shulkin, 29 Vet. App. 26 (2017) also requires that the claim be remanded.  In Sharp, the Court noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. "  Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 10.  The Veteran's right wrist VA examination, which took place in February 2013, notes that the Veteran does suffer from flare-ups but does not provide an opinion regarding the severity of the flare-ups, and therefore, this constitutes an additional basis for remand. 

iv.  Entitlement to Special Monthly Compensation for Aid and Attendance

The Board further notes that the Veteran's claim for entitlement to special monthly compensation for aid and attendance is inextricably intertwined with the claims which remain on appeal.  Accordingly, the Board will therefore defer any action with respect to this claim until the completion of the development noted above. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records and associate them with the Veteran's claims file. 

2.  Once any outstanding records have been received, schedule the Veteran for VA examinations in connection with his claims with the appropriate medical personnel.  The Veteran's claims file, to include a copy of this remand, should be provided to the examiner.  Following a complete review of the record, the examiners are asked to provide the following opinions: 

a.  Determine whether or not the Veteran has a current right foot disability.  If the examiner finds that the Veteran does not have a right foot disability, he or she is asked to explain the contradicting findings in the December 2016 x-ray.  

If the examiner does find a right foot disability, any diagnosis should be identified.  For each right foot disability diagnosed, determine whether it is at least as likely as not related to the Veteran's active duty service.  Additionally, for each right foot disability diagnosed, determine whether it is at least as likely as not caused or aggravated beyond the natural progression of the disability by the Veteran's service-connected end stage renal failure or any other service connected disability.

In providing the opinion, the examiner is asked to specifically address the September 2015 VA treatment record which indicates that the Veteran's right foot issues were due to his diabetes and renal failure. 

b.  Determine whether or not the Veteran's left below knee amputation is at least as likely as not related to the Veteran's active duty service.  

Alternatively, determine whether it is at least as likely as not that the Veteran's left below knee amputation is at least as likely as not either caused or aggravated beyond the natural progression of the disability by the Veteran's end stage renal failure, hypertension, or any other service connected disability.  

In providing the opinion, the examiner is asked to specifically address the September 2015 and November 2016 private treatment records which state that the Veteran's below left knee amputation is related to hypertension and end stage renal failure.

c.  Determine the current severity of the Veteran's right wrist disability.  Report the range of motion of each knee in degrees.  In accordance with Correia, the range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  In providing this opinion, the examiner should consider the Veteran's lay statements regarding his decreased range of motion. 

The extent of any weakened movement, excess fatigability and incoordination should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should further assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should consider all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  This includes the Veteran's statements regarding the extent of functional loss during flare-ups. 

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicated this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond, and the case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


